DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2020/0099479 A1) hereinafter “Park-2020”.
Regarding claim 1:
Park-2020 discloses a method comprising: 
receiving by a wireless device (Fig. 1, “UE”) from a base station (Fig. 1, “gNB”): first configuration parameters indicating first physical layer uplink control channel (PUCCH) resources for reporting uplink feedback to the base station (Para. [0168], “a base station configure a PUCCH resource set including one or more PUCCH resources for a UE … for HARQ ACK/NACK feedback in response to a PDSCH transmission”); and second configuration parameters indicating second PUCCH resources for reporting 
transmitting, via a first PUCCH resource of the first PUCCH resources, an uplink feedback report of a downlink transport block (Para. [0168], “HARQ ACK/NACK feedback in response to a PDSCH transmission”); and 
transmitting, via a second PUCCH resource of the second PUCCH resources, a sidelink feedback report of a sidelink transport block (Para. [0212], “HARQ ACK/NACK feedback information in response to the PSSCH reception”). 
	Regarding claim 2:
Park-2020 further discloses receiving the downlink transport block (Para. [0081] and [0168]). 
	Regarding claim 4:
Park-2020 further discloses wherein the first PUCCH resource is determined based on the first PUCCH resources and a first PUCCH resource indicator (Para. [0168], “PUCCH resource set” and “ACK resource indicator (ARI)”). 
	Regarding claim 5:
Park-2020 further discloses wherein the first PUCCH resource indicator is configured by the base station (Para. [0168]).
Regarding claim 6:
	Park-2020 further discloses wherein the first PUCCH resource indicator is configured via a downlink control information (DCI) or a radio resource control (RRC) message (Para. [0168]). 
	Regarding claim 7:

Regarding claim 8:
Park-2020 further discloses wherein the second PUCCH resource indicator is configured by the base station (Para. [0210]). 
Regarding claim 9:
Park-2020 further discloses wherein the second PUCCH resource indicator is configured via a downlink control information (DCI) or a radio resource control (RRC) message (Para. [0210]).
Regarding claim 11:
Park-2020 discloses a wireless device (Fig. 1, “UE”; Para. [0262]) comprising: one or more processors (“processor”); and memory (“memory unit”) storing instructions (“Software code”) that, when executed by the one or more processors, cause the wireless device to: receive from a base station: first configuration parameters indicating first physical layer uplink control channel (PUCCH) resources for reporting uplink feedback to the base station; and second configuration parameters indicating second PUCCH resources for reporting sidelink feedback to the base station; transmit, via a first PUCCH resource of the first PUCCH resources, an uplink feedback report of a downlink transport block; and transmit, via a second PUCCH resource of the second PUCCH resources, a sidelink feedback report of a sidelink transport block (See rejection of Claim 1). 
Regarding claims 12 and 14-19:
Claims 12 and 14-19 are directed to features similar to those of claims 2 and 4-9.  Rejections of claims 2 and 4-9 also apply to claims 12 and 14-19, respectively. 
	Regarding claim 20:
Park-2020 discloses a system comprising: 
See rejection of Claim 1. The method of Claim 1 is directed to the same features performed by the base station and wireless device claimed by Claim 20).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park-2020 in view of Park (US 2021/0045100 A1), hereinafter “Park-2021”.
Regarding claims 3 and 13:
Park-2020 does not disclose transmitting the sidelink transport block. 
	Park-2021 teaches a wireless device transmits a sidelink transport block before transmiting a sidelink feedback report of the sidelink transport block (Fig. 12, S1230 and S1250).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park-2020 in view of Park-2021 to include the feature of transmitting the sidelink transport block in order to enable a base station to modify sidelink resource configuration for a sidelink channel based on HARQ feedback from a receiving UE of the sidelink channel.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park-2020 in view of El Hamss et al. (US 2021/0377912 A1) hereinafter “El”.
Regarding claim 10:
Park-2020 does not disclose wherein the first configuration parameters and the second configuration parameters are configured by one or more radio resource control (RRC) messages.
El teaches PUCCH resources are configured by one or more radio resource control (RRC) messages (Para. [0113]).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park-2020 in view of El to include the features that the first configuration parameters and the second configuration parameters are configured by one or more radio 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465